          Case 5:19-cr-00072-SLP Document 19 Filed 05/10/19 Page 1 of 13
I




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA


    UMTED STATES OF AMEzuCA,                    )
                                                )
                          Plaintiff,            )
                                                )       CASE NO   cR-19-72

                                                )
    WENDELL L. REEVES                           )
                                                )
                                                )
                                                )
                        Defendant.              )

                         PETITION TO ENTER PLEA OF GUILTY

         The defendant states to the Court that the defendant wants to enter a plea of
    GUILTY to the following counts of the Indictment or Information: COUNT 1 OF INDICTMENT


           In connection with this plea of GUILTY, I, WENDELL L. REEVES                   the
    defendant in this case, inform the Court, under penalty of perjury, that I have discussed
    these matters with my attorney and the answers to the following questions are true and
    correct to the best of my knowledge and belief.

    A.    BA

            Before the Court can accept your plea of guilty, it is necessary that the Court has
    certain background information about you and this case. The questions in this section are
    asked for this purpose.

    1.     (a)    What is your name?        WENDELL L. REEVES


           (b)    What is your age?    31



    2     Are you currently employed? Yes              No x
          If yes, what are the name, address and telephone number of your employer?
                                                    -

    3.     How much education have you had?              lo,tL
       Case 5:19-cr-00072-SLP Document 19 Filed 05/10/19 Page 2 of 13




4      Have you ever received medical care or treatment for drug addiction and/or alcohol
       abuse? Yes           No x

       [If so, prior to the hearing on the Petition to Enter Plea of Guilty, counsel for
       defendant shall submit to the judge's orders mailbox a list of the dates, places, and
       types of treatment received by defendant.]

5      Have you ever received medical care or treatment for a mental or emotional
       condition?      ves    X       No   I         2O   tO-zol? t1*u"or),l\-Clo"d+ WK
                                                                                     -L\p
                                                                      54rt   )liwc
       [If so, prior to the hearing on the Petition to Enter Plea of Guilty, counsel for
       defendant shall submit to the judge's orders mailbox a list of the dates, places, and
       types of treatment received by defendant.]

6      (a)   Have you consumed any drug, alcohol or medication that is now impairing
       your ability to think clearly or to understand and answer the questions in this Petition
       toEnterPleaof Guilty? Yes           _     No x
       (b)       Are there any medications prescribed for you that you are not now taking as
                 directed? Yes _            No x
                 If yes, does the fact that you are not taking the medication as directed impair
                 your ability to think clearly or to understand and answer the questions in this
                 Petition to Enter Plea of Guilty? Yes _           No _

7           an          IS
                             yx   t    ,
                                               you in this case, what is your attorney's name?


8      If you have an attorney, have you had enough time to talk with your attomey about
       your case? Yes x           No _

9      Ifyou have an attorney, have you told your attorney everything you know about
       your case? Yes X         No _

10     If you have an attomey, are you satisfied with the services your attorney has
       provided for you? Yes x      No _

11.    Do you understand the charge(s) against you? Yes           X      No




                                       Page 2   of   13
OKWD Plea Petition (5/18)
       Case 5:19-cr-00072-SLP Document 19 Filed 05/10/19 Page 3 of 13




B.     CONSTITUTIONAL RIGHTS. WAIVERS

       Before the Court can accept your plea of guilty, it is important that you understand
that you will be giving up many valuable constitutional rights by entering a plea of guilty.
The questions in this section are designed to inform you of those rights.

12.    Do you understand you have a right to plead NOT GUILTY to every charge filed
       against   you? Yes   x       No   _
13.    Do you     understand     if you plead NOT GUILTY you have the following
       constitutional rights :

       (a)     the right to a speedy and public trial by jury?
               Yes x          No

       (b)     the right to counsel at all stages of the proceedings, and that if
               you cannot afford to pay a lawyer, one will be appointed to
               represent you? Yes x            No _

       (c)     the right to see and hear all witnesses called to testify against
               you and the right to cross-examine them?
               Yes x         No

       (d)     the right to use the subpoena power of the Court to compel the
               attendance of witnesses at trial and the production of other
               forms of evidence? Yes X          No

       (e)     the right not to be compelled to incriminate yourself by taking
               the witness stand; and that if you do not take the witness stand,
               no inference of guilt may be drawn from your failure to do so?
               Yes x         No

       (0      the right to be presumed innocent until the government has
               proved you guilty beyond a reasonable doubt by the unanimous
               agreement of all twelve of the jury members?
               Yes x        No

t4     Do you understand if you plead GUILTY you will be found guilty without a trial
       and you will have given up all of the above rights, except the right to counsel?
       Yes x        No




                                     Page 3   of   13

OKWD Plea Petition (5/18)
       Case 5:19-cr-00072-SLP Document 19 Filed 05/10/19 Page 4 of 13




15     Do you understand if you plead GUILTY to a felony offense this may deprive you
       of valuable civil rights including the right to vote, the right to hold public office, the
       right to serve on a jury, the right to possess any kind of firearm, destructive device
       or ammunition, and may make you ineligible for certain government benefits?
       Yes x         No            Not Applicable

t6     If you are not a- citizen of the United States, pleading guilty may affect your
       immigration status. Pleading guilty may result in your deportation or removal from
       the United States, may prevent you from ever lawfully reentering or remaining in
       the United States, and may result in the denial of naturalization. Deportation is
       mandatory for certain offenses, including most crimes involving controlled
       substances. You may be deported or removed from the United States even if you
       are a legal resident and even if you have legally lived in the United States for many
       years. Do you understand?
       Yes              No          Not Applicable x

C.     SENTENCING. GENERAL
             -                  -
       Before the Court can accept your plea of guilty, it is important that you understand
certain aspects of the sentencing process. The questions in this section are designed for
that purpose.

t7.    Do you rcalize if you plead GUILTY the maximum statutory sentence the judge
       may impose remains the same as if you had pled NOT GUILTY and had been
       convicted by a jury? Yes x      No

18                                            - is solely a matter for the judge to decide?
       Do you know the sentence you will receive
       Yes    x           No

19.    (a)       What is the maximum sentence the law provides for the offense(s) to which
                 you want to plead GUILTY?
                  1O   YEARS AND/OR A $25O,OOO FINE




       (b)       Is there a minimum mandatory sentence the law provides for the offense(s)
                 to which you want to plead GUILTY? Yes           No        x If yes, what
                 is it?
                                                              -

                                           Page 4   of   13
OKWD Plea Petition (5/18)
       Case 5:19-cr-00072-SLP Document 19 Filed 05/10/19 Page 5 of 13




       (c)      For certain offenses a term of supervised release must be imposed to be
                served after the person is released from a term of imprisonment. Is there a
                mandatory term of supervised release for the offense(s) to which you want to
                plead GUILTY? Yes _               No x        If yes, what is the mandatory
                term?




                For all other offenses, the judge may, in the judge's discretion, impose a term
                of supervised release to be served following the person's release from
                imprisonment. What is the maximum term of supervised release that could
                be imposed in this case?
                3 YEARS




                What is the maximum term of imprisonment that could be imposed if your
                supervised release were revoked?
                z   vennsl




        (d)     Will you be forfeiting any property to the United States as a result of your
                guilty plea? Yes x        No _         If yes, what property?
                86 ROUNDS OF .221R AMMUNITION




                                      Page 5   of   13
OKWD Plea Petition (5/18)
       Case 5:19-cr-00072-SLP Document 19 Filed 05/10/19 Page 6 of 13




20.    If you plead GUILTY,    the judge may require you to make restitution to any     victim
       of the offense [18 U.S.C. $$ 3663 and3664). If you plead GUILTY to an offense
       that occurred on or after April 24, 1996, and the offense falls into certain categories
       of offenses, including property offenses and crimes of violence, ordinarily the judge
       is required to order you to pay restitution to any victim of the offense [18 U.S.C.
       $ 3663A]. Also, in certain cases, the law identifies specific classes of people or
       organizations that may be entitled to restitution. Restitution is a continuing
       obligation that does not end until it is paid in full. In other words, the United States
       may continue to seek restitution from you even though you are no longer serving a
       sentence of confinement or supervision. Do you understand all of this?
       Yes    x        No_
2I     The judge must impose a special assessment for each count to which you enter a
       plea of guilty. The amount of the special assessment depends on whether the
       offense is a felony or a misdemeanor [18 U.S.C. $ 3013]. In your case, taking into
       account each offense to which you want to plead guilty, the total amount of special
       assessment is $ 100                                        This amount will be due
       at the time of sentencing.  Do you understand this?  Yes   X       No _

22.    If you are on probation or parole in this or any other court, do you know       that by
       pleading GUILTY here your probation or parole may be revoked and you may be
       required to serve a sentence as a result of that revocation in addition to any sentence
       imposed upon you in this case? Yes X              No _

23.    Do you understand that in certain circumstances a federal judge may order a federal
       sentence of imprisonment to run at the same time as a state sentence of
       imprisonment? Yes      x       No   _
24     Do you understand if you are convicted of a violation of Title 18, United States
       Code, Section 924(c), the term of imprisonment imposed for that conviction cannot
       be served concurrently with any other term of imprisonment?
       Yes _        No _        Not Applicable X
D.     SENTENCING GUIDELINES AND OTHER SENTENCING
       CONSIDERATIONS

25     In determining an appropriate sentence for a federal crime, the judge must consider
       the Sentencing Guidelines developed by the United States Sentencing Commission.
       The Sentencing Guidelines are advisory in nature, not mandatory. The judge must
       consider imposing a sentence within the range established by the Sentencing
       Guidelines, but the judge may impose a sentence either above or below that range.
       Do you understand this? Yes x          No _


                                     Page 6   of   13
OKWD Plea Petition (5/18)
       Case 5:19-cr-00072-SLP Document 19 Filed 05/10/19 Page 7 of 13




26     In calculating the range of sentence under the advisory Sentencing Guidelines, the
       judge will take into account all conduct, circumstances, and injuries associated with
       your criminal conduct, whether or not this conduct is formally charged by the
       government. The judge will consider all relevant conduct at the time of sentencing
       even though you are pleading guilty to fewer than all counts in the Indictment or
       Information. Do you understand this? Yes x             No   .




27.    Also, there is no limitation placed on the information the judge can consider at the
       time of sentencing concerning your background, character, and conduct so long as
       the information is reliable. The judge will take all of these factors into
       consideration in determining an appropriate sentence. Do you understand this?
       Yes x         No

28     If the judge orders a presentence investigation, a U.S. Probation Officer will be
       assigned to conduct a thorough investigation and prepare a presentence report for
       the judge's use. Do you understand that if you lie to the U.S. Probation Officer, or
       if you cause others to lie on your behalf, this can be considered by the judge and
       may increase the range of sentence calculated under the advisory Sentencing
       Guidelines? Yes x           No

29     Your history of prior criminal convictions will be used to compute your Criminal
       History Category under the Sentencing Guidelines. If you have prior felony
       convictions which were imposed or for which you have served time within the past
       l5 years, your Criminal History Category may be increased. Similarly, if you have
       received misdemeanor convictions within the past 10 years, your Criminal History
       Category may be increased. Certain exceptions may apply in your case that would
       exclude a conviction from the Criminal History Category computation.
       Nonetheless, do you understand your prior criminal history has a direct impact on
       the calculation of the sentencing range under the advisory Sentencing Guidelines?
       Yes    x       No_
30     Do you understand    if you committed the present offense(s) while you were on
       probation, parole, supervised release, or escape status, this will increase the number
       of points assessed in your criminal history computation. If this increases your
       Criminal History Category, do you understand it may increase the range of sentence
       calculated under the advisory Sentencing Guidelines? Yes x               No

                                                                                  -




                                    Page 7   of   13
OKWD Plea Petition (5/18)
       Case 5:19-cr-00072-SLP Document 19 Filed 05/10/19 Page 8 of 13




31     Do you understand if this offense is a crime of violence or a drug trafficking offense,
       and if you have two prior felony convictions of either a crime of violence or a drug
       trafficking offense, you could be sentenced as a career criminal offender which
       would increase the sentence you receive?
       Yes _        No _        Not Applicable x

32.    The maximum sentence for the offense(s) to which you want to plead guilty is the
       statutory maximum set out in i[ffl 19, 20 and 21 above. If you are pleading guilty to
       more than one count, you could receive the maximum sentence on each count of
       conviction running consecutively (C/S). See USSG $ 5G1.2. Do you understand
       this? Yes x        No

33.    In certain cases, the law requires the judge to impose a mandatory minimum term
       of imprisonment. The judge may not impose a sentence below a mandatory
       minimum term unless the United States Attorney, in his or her discretion, files a
       motion. Do you understand this? Yes x No _               Not Applicable
                                                                                   -
34     Parole is not available in the federal system. If you are sentenced to a term of
       imprisonment, you will serve the entire time imposed (less any earned good time
       credits that may be applied to reduce the amount of time you actually serve). The
       maximum amount of credit you may receive against your sentence will be
       determined by the Bureau of Prisons and is limited by statute [18 U.S.C. S 3624).
       Do you understand this? Yes X           No _

35     If at least one year of imprisonment is ordered in your case, the judge may also
       impose a term of supervised release, which you will begin serving after you are
       released from custody. For certain offenses, a term of supervised release is
       mandatory. During any term of supervised release, you will be subject to
       conditions that will include refraining from any additional violations of local, state
       or federal law, reporting requirements, travel and residence restrictions, and testing
       for controlled substance use. If you violate the conditions of your supervised
       release, the judge may revoke your supervised release and sentence you to an
       additional term of imprisonment. This additional term of imprisonment would be
       served without credit for the time you successfully spent on supervised release. Do
       you understand this? Yes X           No _

       The judge has the discretion to impose another term of supervised release, to be
       served after you serve your sentence for violating the first term of supervised
       release. Ifyou violate your supervised release again, you can be sentenced to serve
       more time, followed by more supervised release, at the discretion of the judge.
       Under certain circumstances there is no limit to the number of times supervised



                                     Page 8   of   13
OKWD Plea Petition (5/18)
       Case 5:19-cr-00072-SLP Document 19 Filed 05/10/19 Page 9 of 13




       release can be revoked and another term of supervised release imposed. Do you
       understand this? Yes x       No

36.    In some circumstances, the judge may decide that your case warrants imposing a
       sentence with conditions other than incarceration for the full term of the sentence.
       Options available to the judge include probation, home confinement, community
       confinement, electronic monitoring, intermittent confinement, or a combination       of
       any of these. Do you understand this? Yes x           No .

37.    If you plead guilty to a federal sex offense, you may be subject to state laws
       requiring the registration of sex offenders. Do you understand this?
       Yes _         No _         Not Applicable x

E.     VOLUNTARY NATT]RE OF PLEA

38     Are your plea(s) of GUILTY and the waivers of your rights made voluntarily and
       completely of your own free choice, free of any force or threats or pressures from
       anyone? Yes X         No _

39     (a)      Have you entered into a plea agreement with the government?
                Yes         No x
       (b) If so:
                Is this a conditional plea pursuant to Fed. R. Crim. P. 11(a)(2) that reserves
                certain rishts to aooeal?  Yes          No

       If   yes, what issues are reserved for appeal?




       Have you read the plea agreement or had the plea agreement read to you?
       Yes        No

       Have you had enough time to discuss the plea agreement with your attorney?
       Yes           No

       Were all the terms of the plea agreement explained to you, including any
       waivers of yourrights? Yes _        No

                                      Page 9   of   13
                                                         -
OKWD Plea Petition (5/18)
      Case 5:19-cr-00072-SLP Document 19 Filed 05/10/19 Page 10 of 13




       Do you understand all of the terms of the plea agreement, including the
       waivers of your rights? Yes _      No _

       (c)       What are your reasons for making that agreement?




       (d) If your plea of GUILTY involves a plea agreement, do you understand        that
       the judge can reject the plea agreement after completion of the presentence
       investigation if the judge finds that the plea agreement is not in the interests of
       justice? Yes         _       No   _
40     Has any promise been made by anyone that causes you to plead GUILTY aside from
       the plea agreement, if any, set out in your answer to question 39?
       Yes   _     No           x
                               If yes, what promise has been made and by whom?



4t.    (a)    Has any officer, attorney or agent of any branch of government (federal, state
       or local) promised or predicted that you will receive a lighter sentence, or probation,
       or any other form of leniency if you plead GUILTY?
       Yes           No x
       (b)    Do you understand no one has any authority to make any such promise or
       prediction on your sentence because the matter of sentencing is exclusively within
       the control of the judge and no one else? Yes x        No

42.                                                               -
       Has the judge made any suggestion as to what the actual sentence     will   be?
       Yes          No x
43.    Are you pleading GUILTY because you are guilty? Yes          X        No

44.    Is there any other information or advice that you want before you enter-a plea?
       Yes           No x




                                         Page   l0 of   13
OKWD Plea Petition (5/18)
      Case 5:19-cr-00072-SLP Document 19 Filed 05/10/19 Page 11 of 13




F.     CONCLUSION/FACTUAL BASIS

45     Has your attorney reviewed and discussed with you all of these questions and your
       answers to them? Yes X         No

46     Do you understand all of these questions? Yes                   X         No

       If not, which questions do you not understand?



47. (a)         Do you now want to plead           GUILTY? Yes             X         No

       (b)      Are you GUILTY? Yes                X         No

48     State what you did          to commit the offense(s) to which you are now pleading
       GUILTY.
        On or about June 28, 2018 I had in my possession 86 rounds of .22 LR ammunition after previously being
        convicted of a crime punishable by a term of imprisonment exceeding one year. This happened in the
        Western District of Oklahoma.




                                            Page 11    of   13

OKWD Plea Petition (5/18)
          Case 5:19-cr-00072-SLP Document 19 Filed 05/10/19 Page 12 of 13




* * i. * * t   ,t   * * * * X. *   {<   rr   *   {<   * * ,1. ,* * * * {< ,1. ,1. * * * X ,F ,fi * ,t( * * * * * * * * * * * * * *   {. {.   *   {<   ,1.   {<   ,1. {<   {<   * * ,f {< X ,t( * *   ,t(   {. {.   ***


       I understand that if I have knowingly and intentionally made any false answers in
this Petition to Enter Plea of Guilty, my answers may be used against me in another
prosecution for perjury or making a false statement.

       Signed by me and affirmed to be true under penalty of perjury in the presence of my
attorney on this   cf        dav of                            201e               a. b*j
                                                                                                             lrJuo\etl                                 Ree*.rrs
                                                                                                           DEfindant

                                                       CERTIFICATE OF DEFENSE COUNSEL

               I,    as attomey for the defendant,                                        wENDELL L.           REEVES                                                                            , hereby
certify:

               1.
              I have read and fully explained to the defendant the allegations contained in
the Indictment or Information in this case.
       2. To the best of my knowledge and belief the statements, representations, and
declarations made by the defendant in this Petition to Enter Plea of Guilty are in all respects
accurate and true.
               3.           The plea of guilty offered by the                   Count(s)                                                     defendant                                to
accords with my understanding of the facts the defendant has related to me, is consistent
with my advice to the defendant, and in my opinion is knowingly and voluntarily made.
       4. I assure the Court that I have advised the defendant about the applicable
sentencing procedures, including procedures under the Sentencing Guidelines, and I have
explained to the defendant the potential consequences of a plea of guilty in light of the
questions and concerns set forth in Sections C and D of this Petition.

      Signed by me in the presence of the defendant and                                                                                aft#utt discussion of the
contents of this certificate with the defendant, this                                                                                                                                                dav of
A,         l}^a1                                       201e




                                                                                                           A                for Defendant




                                                                                Page 12         of    13
OKWD Plea Petition (5/18)
I
                    Case 5:19-cr-00072-SLP Document 19 Filed 05/10/19 Page 13 of 13




    **   ,|<   **   r* ,*   ,f   *   rf   **   {.   * * ,1. * ,t *,t * * * * * * *   {. :t   ********   ,1.   ***   {.   **   {. {. 1. *.   *   ,k   ***   rl.   * ,t * *   *.   *****   {. {.   * r. r< {< {. *


                                                     CERTIFICATE OF PROSECUTING ATTORNEY

                     As attorney for the government, I hereby certify:

           1. I have read and fully discussed with defense counsel the allegations
    contained in the Indictment or Information in this case.
           2. I have also reviewed this Petition to Enter Plea of Guilty and find it to be in
    accordance with my knowledge of the defendant and this case.
           3. In my judgment, acceptance of the defendant's plea(s) of guilty to the
    charge(s) in question will not undermine the statutory purposes of sentencing.

                     Signed by me this this                                d{Iu,                o,   \lW"a                                                                          201e

                                                                                                                         \


                                                                                                                                                       Government




                                                                                       Page 13 of       13
    OKWD Plea Petition (5/18)
